United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, WILMINGTON
INTERNATIONAL AIRPORT, Wilmington, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1589
Issued: January 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 14, 2017 appellant filed a timely appeal from a February 2, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined appellant’s loss of wage-earning
capacity, effective May 1, 2016, based on her capacity to earn wages in the selected position of
receptionist.
FACTUAL HISTORY
On July 18, 2007 appellant, then a 39-year-old transportation security screener, filed a
traumatic injury claim (Form CA-1) alleging that on July 10, 2007 she hurt her lower back while
lifting heavy bags in a checked baggage location. She noted that her lower back and the outside
of her right leg hurt. OWCP accepted appellant’s claim for sprain of the lumbar region of the
back and displacement of lumbar intervertebral disc without myelopathy. Appellant was paid
compensation on the supplement rolls commencing May 16, 2010, and was placed on the
periodic rolls effective April 10, 2011.
Appellant underwent an OWCP-authorized fusion of the lumbar spine on April 15, 2011.
On May 28, 2013 appellant was evaluated by a vocational counselor who conducted tests
and provided counseling.
By letter dated February 5, 2015, OWCP asked appellant’s treating Board-certified
physiatrist, Dr. Peter Gemelli, to complete a work restrictions evaluation form within 30 days.
Dr. Gemelli did not submit a timely response.
By letter dated March 30, 2015, appellant was referred to Dr. Robert M. Moore, a Boardcertified orthopedic surgeon, for a second opinion. In an April 20, 2015 report, Dr. Moore
diagnosed lumbar degenerative disc disease, status post lumbosacral fusion. He opined that
appellant was unable to perform her job of transportation security screener without restrictions.
Dr. Moore indicated that appellant had residuals from her work-related condition, and that she
was unable to perform bending, lifting greater than 10 pounds, climbing, or more than occasional
walking or standing activities. He noted that the position descriptions for receptionist or front
desk clerk were not supplied, but so long as the positions would not require lifting greater than
10 pounds on an occasional basis, climbing, bending, or more than occasional walking/standing
activities, appellant would be able to perform the functional requirements of those positions.
In a supplemental report dated April 22, 2015, Dr. Moore noted that he reviewed the
position descriptions of motel/hotel clerk and receptionist. He indicated that each of the
positions was sedentary and did not require bending, climbing, more than occasional
walking/standing, or more than occasional lifting of 10 pounds. Dr. Moore therefore opined that
appellant was capable of performing the functional requirements of the two positions for eight
hours per workday.
In a July 6, 2015 assessment, Dr. Gemelli diagnosed lumbar radiculopathy, lumbar
degenerative disc disease, radiculitis, and muscle sprain. He opined that appellant was not
capable of working at anything higher than a sedentary level and that driving to and from work
would be an issue for her because of her medication. Dr. Gemelli disputed that appellant could

2

walk three hours a day and do pushing and pulling. In a September 10, 2015 note, he indicated
that he had been treating appellant for an employment injury since 2010, that she had been
through multiple procedures and surgery but remained in pain, that she was on two different
schedule II narcotics to control her chronic pain, and that she also suffered from depression
secondary to her inability to work. Dr. Gemelli opined that as a result of her employment injury
and her medications, she was unable to drive and participate in gainful employment.
In a September 21, 2015 report, Dr. Thomas E. Melin, a neurosurgeon, diagnosed neck
pain secondary to C5-6 degenerative disk/facet disease with mechanical neck pain, myofascial
neck pain secondary to above, and lumbar post-fusion syndrome with posterior lumbar hardware
L4 to S1 with lower back pain. He recommended injections at C5-6. Dr. Melin agreed that
appellant was unable to drive or participate in gainful employment secondary to her work-injury.
Appellant’s participation in the vocational rehabilitation program since 2013 did not
result in her return to work. In a Rehabilitation Closure Report dated December 31, 2015, the
vocational rehabilitation counselor found that appellant met the physical and skill level
requirements for a position as a receptionist, and that this position was suitable and reasonably
available in the local labor market. He noted that data combined with employer canvassing
indicated that average entry level wages for this position were $360.00 per week.
The Department of Labor, Dictionary of Occupational Titles (DOT) indicates that the
selected position of receptionist (DOT No. 237.367.038) requires receiving visitors, answering
telephone calls, and limited typing of documents. The position is sedentary in nature and
requires frequent reaching, handling, and lifting up to 10 pounds.
On February 9 and 23, 2016 Dr. Gemelli administered appellant caudal interlaminar
epidural steroid injections.
On March 2, 2016 OWCP proposed reducing appellant’s compensation as it determined
that she had the capacity to earn wages as a receptionist at the rate of $360.00 per week. It
informed her that she was vocationally and physically capable of working in the receptionist
position. OWCP afforded appellant 30 days to submit evidence and argument challenging the
proposed action.
By decision dated April 12, 2016, OWCP finalized the proposed reduction of benefits
based on appellant’s capacity to earn wages as a receptionist at the rate of $360.00 per week.
On April 22, 2016 appellant, through counsel, filed a request for a telephonic hearing
with OWCP’s Branch of Hearings and Review. The hearing was held on December 6, 2016. By
decision dated February 2, 2017, an OWCP hearing representative affirmed the April 12, 2016
decision. He found that the selected position of receptionist was physically and vocationally
suitable for appellant and fairly and reasonably represented her wage-earning capacity.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation
3

benefits.3 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.4
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regards to the nature of the injury; his or her degree of physical impairment,
usual employment, age, and qualifications for other employment; the availability of suitable
employment; and other factors and circumstances which may affect his or her wage-earning
capacity in his or her disabled condition.5
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence relied upon must provide a detailed description of the condition.6
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.7
OWCP procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation specialist will submit a final report summarizing why
vocational rehabilitation was unsuccessful and listing two or three jobs which are medically and
vocationally suitable for the claimant. Included will be the corresponding job numbers from
DOT (or OWCP specified equivalent) and pay ranges in the relevant geographical area.8 Once
this selection is made, a determination of wage rate and availability in the open labor market
should be made through contact with the state employee service or other applicable service.
Finally, application of the principles set forth in the Shadrick9 decision will result in the
percentage of the employee’s loss of wage-earning capacity.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from post-injury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
3

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

4

See Del K. Rykert, 40 ECAB 284 (1988).

5

5 U.S.C. § 8115(a); 20 C.F.R. § 10.520; see Pope D. Cox, 39 ECAB 143 (1988).

6

William H. Woods, 51 ECAB 619 (2000).

7

John D. Jackson, 55 ECAB 465 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8 (October 2009).
9

Albert C. Shadrick, 5 ECAB 376 (1953).

4

for which appellant may receive compensation.10 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.11
ANALYSIS
OWCP accepted that on July 10, 2007 appellant sustained a sprain of the lumbar region
of her back and displacement of lumbar intervertebral disc without myelopathy. After a period
of vocational rehabilitation, which did not result in appellant’s reemployment, the vocational
counselor found that appellant was capable of working as a receptionist with a wage of $360.00
per week. After applying the Shadrick formula, OWCP determined appellant’s loss of wageearning capacity. OWCP reduced appellant’s compensation based on these findings.
The position of receptionist is described as a sedentary position, and Dr. Moore, the
second opinion physician, indicated that appellant was capable of the performing the functional
requirements of the receptionist position. He indicated that although appellant had restrictions,
the receptionist position was sedentary and did not require bending, climbing, more than
occasional walking/standing, or more than occasional lifting of 10 pounds. However,
Dr. Gemelli, appellant’s treating physician, disagreed with this assessment. He noted that
appellant remained in chronic pain. Dr. Gemelli opined that as a result of her work injury and
medication usage, appellant was limited to sedentary activity, but was unable to drive and
participate in gainful employment.
It is well established that when there are opposing medical reports of virtually equal
probative value between an attending physician and a second opinion physician, 5 U.S.C.
§ 8123(a) requires OWCP refer the case to a referee physician to resolve the conflict.12
Dr. Moore indicated that appellant could work in a sedentary position. Dr. Gemelli has
submitted multiple reports detailing his treatment of appellant. He opined that appellant was
unable to participate in gainful employment. Dr. Gemelli’s opinion is supported by the opinion
of Dr. Melin, a neurosurgeon, who also found appellant unable to participate in gainful
employment secondary to the results of her work injury. Dr. Melin explained that appellant had
lumbar post-fusion syndrome, with posterior lumbar hardware L4 to S1, and low back pain.
The Board finds that the medical report of Dr. Gemelli is in equipoise with the opinion of
Dr. Moore as to whether appellant is capable of working in the sedentary position of receptionist.
As the opposing medical reports are of virtually equal weight and rationale, the Board finds that
there is an unresolved medical conflict as to appellant’s capacity to work as a receptionist. As
this conflict was not resolved, OWCP failed to establish that the selection position of receptionist
was proper.

10

James Henderson, Jr., 51 ECAB 619 (2000).

11

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

12

See P.C., Docket No. 15-1013 (issued June 15, 2016).

5

CONCLUSION
The Board finds that OWCP did not properly determine appellant’s loss of wage-earning
capacity, effective May 1, 2016, based on her capacity to earn wages in the selected position of
receptionist.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2017 is reversed.
Issued: January 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

